DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on June 30, 2021.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on August 17, 2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:
In claim 6, lines 2–4; claim 13, lines 2–4; and claim 20, lines 2–4, the term “STR crime label” is an acronym that is used without previously being defined in the claims.  This can be corrected by amending the claims to read “Suspicious Transaction Report (STR) crime label”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
Claim 7, lines 1–2, references “proving an identity of the TEE” but neither the claim nor the specification explain what this process would entail.  The specification refers to the act of “identity proving,” but it is does not explain the process any further (¶ 197–198).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by explaining how the identity of the TEE is proved or what that process entails.  For the purposes of examination, “proving an identity of the TEE” has been interpreted as any verification process on the blockchain.  
Claim 14, line 2, also references the step of “proving an identity of the TEE.”  For the same reasoning as in claim 7, the limitation “proving an identity of the TEE” lacks written description and, for the purposes of examination, has been interpreted as any verification process on the blockchain.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A computer-implemented method”), and claims 8–20 are directed to a machine (“A non-transitory, computer-readable medium” and “A computer-implemented system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving . . . a trigger instruction based on a timed starting logic, wherein the timed starting logic identifies a starting time to execute a . . . contract,  . . . and wherein . . . determine the information of the . . . account;
combining . . . first anti-money laundering (AML) risk information and second AML risk information based on the trigger instruction to obtain a combination result, wherein the first AML risk information is sent by a first institution for a first user ID of a user, the second AML risk information is sent by a second institution for the user; and
sending . . . the combination result to the first institution..
The claims, therefore, recite combining anti-money laundering information for a contract, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The claims also recite aggregating and sending anti-money laundering risk data, which is the abstract idea of mental processes because it involves observations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“computer-implemented”, “blockchain network”, “trusted execution environment (TEE)”, “blockchain node”, “smart contract”, “chain code”, “blockchain account”, “off-chain node”, “non-transitory, computer-readable medium”, “computer system”, “computer-implemented system”, “computers”, “computer memory devices”, and “tangible, non-transitory, machine-readable media”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to execute a contract and combine and send risk information.  Claim 1 does introduce more specific technology, a blockchain network and smart contract, but again, these are merely being used as generic tools to implement the abstract idea above.  The blockchain nodes only provide an alternative means for executing the smart contract and analyzing the account and risk information.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply 
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by computer program instructions in claim 8 and performed by a system in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the smart contract recited in claims 1, 8, and 15 by further specifying the trigger instruction—“deployed on an off-chain node” and “triggers a first smart contract deployed in the TEE . . . to combine the first AML risk information and the second AML risk information”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to 
For claims 3, 10, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk information recited in claims 1, 8, and 15 by further specifying user ID—“an account registered by the user at the first institution or assigned to the user by the first institution”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 5, 11, 12, 18, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk information recited in claims 1, 8, and 15 by further specifying the information requesting—“the first sharing request comprises the first user ID and the first AML risk information . . . stored in an off-chain node outside of the blockchain network”, “the second sharing request comprises a second user ID and the second AML risk information . . . stored in the off-chain node”, and “obtain a first sharing request sent by the first institution and a second sharing request sent by the second institution”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a 
For claims 6, 13, and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk information recited in claims 1, 8, and 15 by further specifying what the anti-money laundering information comprises—“STR crime label”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7 and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite proving an identity of a trusted execution environment.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and analysis, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa Rao et al., U.S. Patent App. No. 2021/0182859 (“Srinivasa”) in view of Qian et al., U.S. Patent App. No. 2021/0019849 (“Qian”).

For claim 1, Srinivasa teaches:
A computer-implemented method, comprising (¶ 42: example method):
 . . . wherein the chain code comprises information of a blockchain account and is executable by the blockchain node to determine the information of the blockchain account (¶ 15: account information through blockchain);
combining, by the TEE, first anti-money laundering (AML) risk information and second AML risk information . . . to obtain a combination result, wherein the first AML risk information is sent by a first institution for a first user ID of a user, the second AML risk information is sent by a second institution for the user (¶ 46: risk scores from transaction data; ¶ 48: information from multiple financial institutions; ¶ 53, Table 1: aggregating data for each customer number; ¶ 43: identification information can be tokenized number); and
sending, by the TEE, the combination result to the first institution (¶ 38, 72: risk information shared with financial institutions).
Srinivasa does not teach: receiving, from a blockchain network by a trusted execution environment (TEE) in a blockchain node, a trigger instruction based on a timed starting logic, wherein the timed starting logic identifies a starting time to execute a smart contract, wherein the timed starting logic is comprised in a chain code associated with the blockchain network; and based on the trigger instruction.
	Qian, however, teaches:
receiving, from a blockchain network by a trusted execution environment (TEE) in a blockchain node (¶ 45: blockchain network with nodes), a  (¶ 55: time trigger for executing smart contract); and 
based on the trigger instruction (¶ 55: trigger for executing smart contract).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing smart contracts in response to external data and factors—a benefit explicitly disclosed by Qian (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
For claim 3, Srinivasa and Qian teach all the limitations of claim 1 above, and Srinivasa further teaches:
The computer-implemented method of claim 1, wherein the first user ID comprises an account registered by the user at the first institution or assigned to the user by the first institution in response to an operation initiated by the user at the first institution (¶ 63: numbers given to customers for analysis of purchases; ¶ 43: identification information can be tokenized number).


For claim 5, Srinivasa and Qian teach all the limitations of claim 1 above, and Srinivasa further teaches:
The computer-implemented method of claim 1, . . . to obtain a first sharing request sent by the first institution and a second sharing request sent by the second institution, wherein the first sharing request comprises the first user ID and the first AML risk information, the second sharing request comprises a second user ID and the second AML risk information, and the first sharing request and the second sharing request are stored on the blockchain node (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions; ¶ 38, 72: information shared over blockchain).
Srinivasa does not teach: wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the method comprises: invoking, by the TEE, a second smart contract.
	Qian, however, teaches:
wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the method comprises: invoking, by the TEE, a second smart contract (¶ 45: blockchain network with nodes; ¶ 55: smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing smart contracts in response to external data and (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
For claim 6, Srinivasa and Qian teach all the limitations of claim 1 above, and Srinivasa further teaches:
The computer-implemented method of claim 1, wherein the first AML risk information comprises a first STR crime label, the second AML risk information comprises a second STR crime label, and the combination result is a result of combination of the first STR crime label and the second STR crime label (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions; ¶ 38, 72: information shared over blockchain).
For claim 8, Srinivasa teaches:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (¶ 14: medium storing instructions executed by computers):
 . . . wherein the chain code comprises information of a blockchain account and is executable by the blockchain node to determine the information of the blockchain account (¶ 15: account information through blockchain);
combining, by the TEE, first anti-money laundering (AML) risk information and second AML risk information . . . to obtain a combination result, wherein the first AML risk information is sent by a first institution for a first user ID of a user, the second AML risk information is sent by a  (¶ 46: risk scores from transaction data; ¶ 48: information from multiple financial institutions; ¶ 53, Table 1: aggregating data for each customer number; ¶ 43: identification information can be tokenized number); and
sending, by the TEE, the combination result to the first institution (¶ 38, 72: risk information shared with financial institutions).
Srinivasa does not teach: receiving, from a blockchain network by a trusted execution environment (TEE) in a blockchain node, a trigger instruction based on a timed starting logic, wherein the timed starting logic identifies a starting time to execute a smart contract, wherein the timed starting logic is comprised in a chain code associated with the blockchain network; and based on the trigger instruction.
	Qian, however, teaches:
receiving, from a blockchain network by a trusted execution environment (TEE) in a blockchain node (¶ 45: blockchain network with nodes), a trigger instruction based on a timed starting logic, wherein the timed starting logic identifies a starting time to execute a smart contract, wherein the timed starting logic is comprised in a chain code associated with the blockchain network (¶ 55: time trigger for executing smart contract); and 
based on the trigger instruction (¶ 55: trigger for executing smart contract).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
For claim 10, Srinivasa and Qian teach all the limitations of claim 8 above, and Srinivasa further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the first user ID comprises an account registered by the user at the first institution or assigned to the user by the first institution in response to an operation initiated by the user at the first institution (¶ 63: numbers given to customers for analysis of purchases; ¶ 43: identification information can be tokenized number).
For claim 12, Srinivasa and Qian teach all the limitations of claim 8 above, and Srinivasa further teaches:
The non-transitory, computer-readable medium of claim 8, . . . to obtain a first sharing request sent by the first institution and a second sharing request sent by the second institution, wherein the first sharing request comprises the first user ID and the first AML risk information, the second sharing request comprises a second user ID and the second AML risk information, and the first sharing request and the second sharing request are stored on the blockchain node (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions; ¶ 38, 72: information shared over blockchain).

	Qian, however, teaches:
wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the operations comprise: invoking, by the TEE, a second smart contract (¶ 45: blockchain network with nodes; ¶ 55: smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing smart contracts in response to external data and factors—a benefit explicitly disclosed by Qian (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
For claim 13, Srinivasa and Qian teach all the limitations of claim 8 above, and Srinivasa further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the first AML risk information comprises a first STR crime label, the second AML risk information comprises a second STR crime label, and the combination result is a result of combination of the first STR crime label and the second STR crime label (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions; ¶ 38, 72: information shared over blockchain).
For claim 15, Srinivasa teaches:
A computer-implemented system, comprising (¶ 33: example system):
one or more computers (¶ 14: computers); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (¶ 14: medium storing instructions executed by computers):
 . . . wherein the chain code comprises information of a blockchain account and is executable by the blockchain node to determine the information of the blockchain account (¶ 15: account information through blockchain);
combining, by the TEE, first anti-money laundering (AML) risk information and second AML risk information . . . to obtain a combination result, wherein the first AML risk information is sent by a first institution for a first user ID of a user, the second AML risk information is sent by a second institution for the user (¶ 46: risk scores from transaction data; ¶ 48: information from multiple financial institutions; ¶ 53, Table 1: aggregating data for each customer number; ¶ 43: identification information can be tokenized number); and
sending, by the TEE, the combination result to the first institution (¶ 38, 72: risk information shared with financial institutions).
Srinivasa does not teach: receiving, from a blockchain network by a trusted execution environment (TEE) in a blockchain node, a trigger instruction based on a timed starting logic, wherein the timed 
	Qian, however, teaches:
receiving, from a blockchain network by a trusted execution environment (TEE) in a blockchain node (¶ 45: blockchain network with nodes), a trigger instruction based on a timed starting logic, wherein the timed starting logic identifies a starting time to execute a smart contract, wherein the timed starting logic is comprised in a chain code associated with the blockchain network (¶ 55: time trigger for executing smart contract); and 
based on the trigger instruction (¶ 55: trigger for executing smart contract).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing smart contracts in response to external data and factors—a benefit explicitly disclosed by Qian (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
For claim 17, Srinivasa and Qian teach all the limitations of claim 15 above, and Srinivasa further teaches:
The computer-implemented system of claim 15, wherein the first user ID comprises an account registered by the user at the first institution or assigned to the user by the first institution in response to an operation (¶ 63: numbers given to customers for analysis of purchases; ¶ 43: identification information can be tokenized number).
For claim 19, Srinivasa and Qian teach all the limitations of claim 15 above, and Srinivasa further teaches:
The computer-implemented system of claim 15, . . . to obtain a first sharing request sent by the first institution and a second sharing request sent by the second institution, wherein the first sharing request comprises the first user ID and the first AML risk information, the second sharing request comprises a second user ID and the second AML risk information, and the first sharing request and the second sharing request are stored on the blockchain node (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions; ¶ 38, 72: information shared over blockchain).
Srinivasa does not teach: wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the operations comprise: invoking, by the TEE, a second smart contract.
	Qian, however, teaches:
wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the operations comprise: invoking, by the TEE, a second smart contract (¶ 45: blockchain network with nodes; ¶ 55: smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
For claim 20, Srinivasa and Qian teach all the limitations of claim 15 above, and Srinivasa further teaches:
The computer-implemented system of claim 15, wherein the first AML risk information comprises a first STR crime label, the second AML risk information comprises a second STR crime label, and the combination result is a result of combination of the first STR crime label and the second STR crime label (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions; ¶ 38, 72: information shared over blockchain).
Claim 2, 4, 7, 9, 11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa Rao et al., U.S. Patent App. No. 2021/0182859 (“Srinivasa”) in view of Qian et al., U.S. Patent App. No. 2021/0019849 (“Qian”) and Lee et al., U.S. Patent App. No. 2021/0103581 (“Lee”).
For claim 2, Srinivasa and Qian teach all the limitations of claim 1 above, and Srinivasa further teaches:
The computer-implemented method of claim 1, wherein . . . the first smart contract is configured to combine the first AML risk information and the second AML risk information (¶ 48: information from multiple financial institutions; ¶ 53, Table 1: aggregating data for each customer number; ¶ 43: identification information can be tokenized number).
Srinivasa does not teach: the trigger instruction is sent by a node on the blockchain network to the TEE deployed on an off-chain node outside of the blockchain network, and wherein the trigger instruction triggers a first smart contract deployed in the TEE.
	Qian, however, teaches:
the trigger instruction is sent by a node on the blockchain network to the TEE . . . wherein the trigger instruction triggers a first smart contract deployed in the TEE (¶ 45: blockchain network with nodes; ¶ 55: trigger for executing smart contract).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing smart contracts in response to external data and factors—a benefit explicitly disclosed by Qian (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
The combination of Srinivasa and Qian does not teach: deployed on an off-chain node outside of the blockchain network.
	Lee, however, teaches:
deployed on an off-chain node outside of the blockchain network (¶ 58: data for execution can be stored off-chain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these methods together.
For claim 4, Srinivasa and Qian teach all the limitations of claim 1 above, and Srinivasa further teaches:
The computer-implemented method of claim 1, wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the method comprises: obtaining, from the first institution by the TEE, a first sharing request, wherein the first sharing request comprises the first user ID and the first AML risk information (¶ 34: transaction information from financial institution including account holder identity) . . .; and
obtaining, from the second institution by the, a second sharing request, wherein the second sharing request comprises a second user ID and the second AML risk information (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions)  . . ..
The combination of Srinivasa and Qian does not teach: the first sharing request is stored in an off-chain node outside of the blockchain network; and the second sharing request is stored in the off-chain node.

the first sharing request is stored in an off-chain node outside of the blockchain network (¶ 58: various information for executing smart contract can be stored off-chain); and
the second sharing request is stored in the off-chain node (¶ 58: various information for executing smart contract can be stored off-chain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract trigger in Qian by adding the off-chain storage from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better managing off-chain blockchain data—a benefit explicitly disclosed by Lee (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these methods together.
For claim 7, Srinivasa, Qian, and Lee teach all the limitations of claim 4 above, and Lee further teaches:
The computer-implemented method of claim 4, further comprising proving an identity of the TEE to the first institution and the second institution (¶ 75: verification of blockchain before storing; ¶ 84: identity verification for transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these methods together.
For claim 9, Srinivasa and Qian teach all the limitations of claim 8 above, and Srinivasa further teaches:
The non-transitory, computer-readable medium of claim 8, wherein . . . the first smart contract is configured to combine the first AML risk information and the second AML risk information (¶ 48: information from multiple financial institutions; ¶ 53, Table 1: aggregating data for each customer number; ¶ 43: identification information can be tokenized number).
Srinivasa does not teach: the trigger instruction is sent by a node on the blockchain network to the TEE deployed on an off-chain node outside of the blockchain network, and wherein the trigger instruction triggers a first smart contract deployed in the TEE.
	Qian, however, teaches:
the trigger instruction is sent by a node on the blockchain network to the TEE . . . wherein the trigger instruction triggers a first smart contract deployed in the TEE (¶ 45: blockchain network with nodes; ¶ 55: trigger for executing smart contract).
(¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).
The combination of Srinivasa and Qian does not teach: deployed on an off-chain node outside of the blockchain network.
	Lee, however, teaches:
deployed on an off-chain node outside of the blockchain network (¶ 58: data for execution can be stored off-chain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract trigger in Qian by adding the off-chain storage from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better managing off-chain blockchain data—a benefit explicitly disclosed by Lee (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these systems together.


For claim 11, Srinivasa and Qian teach all the limitations of claim 8 above, and Srinivasa further teaches:
The non-transitory, computer-readable medium of claim 8, wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the operations comprise: obtaining, from the first institution by the TEE, a first sharing request, wherein the first sharing request comprises the first user ID and the first AML risk information (¶ 34: transaction information from financial institution including account holder identity) . . .; and
obtaining, from the second institution by the, a second sharing request, wherein the second sharing request comprises a second user ID and the second AML risk information (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions)  . . ..
The combination of Srinivasa and Qian does not teach: the first sharing request is stored in an off-chain node outside of the blockchain network; and the second sharing request is stored in the off-chain node.
Lee, however, teaches:
the first sharing request is stored in an off-chain node outside of the blockchain network (¶ 58: various information for executing smart contract can be stored off-chain); and
the second sharing request is stored in the off-chain node (¶ 58: various information for executing smart contract can be stored off-chain).
(¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these systems together.
For claim 14, Srinivasa, Qian, and Lee teach all the limitations of claim 11 above, and Lee further teaches:
The non-transitory, computer-readable medium of claim 11, wherein the operations further comprise proving an identity of the TEE to the first institution and the second institution (¶ 75: verification of blockchain before storing; ¶ 84: identity verification for transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract trigger in Qian by adding the off-chain storage from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better managing off-chain blockchain data—a benefit explicitly disclosed by Lee (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to 
For claim 16, Srinivasa and Qian teach all the limitations of claim 15 above, and Srinivasa further teaches:
The computer-implemented system of claim 15, wherein . . . the first smart contract is configured to combine the first AML risk information and the second AML risk information (¶ 48: information from multiple financial institutions; ¶ 53, Table 1: aggregating data for each customer number; ¶ 43: identification information can be tokenized number).
Srinivasa does not teach: the trigger instruction is sent by a node on the blockchain network to the TEE deployed on an off-chain node outside of the blockchain network, and wherein the trigger instruction triggers a first smart contract deployed in the TEE.
	Qian, however, teaches:
the trigger instruction is sent by a node on the blockchain network to the TEE . . . wherein the trigger instruction triggers a first smart contract deployed in the TEE (¶ 45: blockchain network with nodes; ¶ 55: trigger for executing smart contract).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa by adding the smart contract trigger from Qian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing smart contracts in response to external data and factors—a benefit explicitly disclosed by Qian (¶ 12–16: need for improved activation and triggering of smart contracts; ¶ 17: invention provides various triggering mechanisms).

	Lee, however, teaches:
deployed on an off-chain node outside of the blockchain network (¶ 58: data for execution can be stored off-chain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract trigger in Qian by adding the off-chain storage from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better managing off-chain blockchain data—a benefit explicitly disclosed by Lee (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these systems together.
For claim 18, Srinivasa and Qian teach all the limitations of claim 15 above, and Srinivasa further teaches:
The computer-implemented system of claim 15, wherein the TEE is deployed on a blockchain node of the blockchain network, and wherein the operations comprise: obtaining, from the first institution by the TEE, a first sharing request, wherein the first sharing request comprises the first user ID and the first AML risk information (¶ 34: transaction information from financial institution including account holder identity)
obtaining, from the second institution by the, a second sharing request, wherein the second sharing request comprises a second user ID and the second AML risk information (¶ 34: transaction information from financial institution including account holder identity; ¶ 48: information from multiple financial institutions)  . . ..
The combination of Srinivasa and Qian does not teach: the first sharing request is stored in an off-chain node outside of the blockchain network; and the second sharing request is stored in the off-chain node.
Lee, however, teaches:
the first sharing request is stored in an off-chain node outside of the blockchain network (¶ 58: various information for executing smart contract can be stored off-chain); and
the second sharing request is stored in the off-chain node (¶ 58: various information for executing smart contract can be stored off-chain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk analysis in Srinivasa and the smart contract trigger in Qian by adding the off-chain storage from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better managing off-chain blockchain data—a benefit explicitly disclosed by Lee (¶ 3: need for protecting off-chain data from manipulations through more reliable management; ¶ 12: invention provides data management for accessing off-chain data).  Srinivasa, Qian, and Lee are all related in part to blockchain technology, so one of ordinary skill in the art would have been motivated to make this technology even more secure by combining these systems together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Duranske, U.S. Patent No. 10,929,936, discloses anti-money laundering alert validation through analyzing monetary transaction patterns.  
Conroy et al., U.S. Patent App. No. 2020/0143337, discloses a smart contract on a blockchain network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696